233, 237 (2002). Both mandamus and prohibition are extraordinary
                remedies, and whether a petition for extraordinary relief will be
                considered is solely within our discretion.   Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). It is petitioner's
                burden to demonstrate that our extraordinary intervention is warranted.
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004).
                            Our review of this writ petition and appendix indicates that
                the juvenile court has not entered a written, effective order placing the
                child with the natural father. On May 29, 2013, the juvenile master
                entered findings and a recommendation that the child be placed with the
                natural father. Petitioner filed an objection, and the juvenile court held a
                hearing on June 6, 2013, at which the court orally adopted the master's
                recommendation. Petitioner challenges both the master's written
                recommendation and the juvenile court's oral decision adopting that
                recommendation. The master's recommendation is not effective, however,
                until approved by the juvenile court. See EDCR 1.46(g)(9); In re A.B., 128
                Nev.         , 291 P.3d 122, 127 (2012). As for the juvenile court's oral
                affirmation of the master's recommendation, this court has held that a
                district court's oral pronouncement from the bench is ineffective for any
                purpose. Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380,
                1382 (1987). Petitioner did not provide this court with a copy of any
                written order from the juvenile court memorializing its ruling, and it is
                not clear whether one has been entered. Under these circumstances, we
                conclude that our intervention by way of extraordinary relief is not
                warranted. See NRAP 21(b); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith,



SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
                  107 Nev. at 677, 818 P.2d at 851 (stating that the issuance of an
                  extraordinary writ is purely discretionary with this court). Accordingly,
                  we
                             ORDER the petition DENIED.




                                                              /
                                                            Ha de sty
                                                            _c)


                                                                  ...4,A
                                                            Parraguirre


                                                                  CiN24
                                                            Cherry


                  cc:   Hon. Cynthia N. Giuliani, District Judge
                        Law Firm Express
                        Clark County District Attorney/Juvenile Division
                        Damian S.
                        Eighth District Court Clerk




SUPREIVIE COURT
        OF
     NEVADA

                                                      3
(0) 1947A